By the Court.

Lumpkin, J.
delivering the opinion.
Lord Hardwicke is reported to have said, that parol evidence might be given, of collateral matters, about which the written contract was silent — as that the landlord agreed to make repair, or the tenant to pay the rent clear of taxes. Norris' Peake, 191. And this extra-judicial opinion seems to have been approved by Mr. Justice Blackstone, in Preston vs. Merceau, executor. 2 W. Blackstone's Rep. 1249.
[1.] But it has been expressly and repeatedly decided that parol evidence is inadmissible to prove even these collatteral matters concerning which the writing is silent. Earl of Rutlands’ Case, 5 Rep. 26, a. first resolution. Brown vs. Lelum, Ca. Tem. Talbot, 240. Partuiche vs. Poulet, 2 Atkin, 383. Pym vs. Blackburn, 3 Ves. jr. 36. Meers vs. Ansell, 3 Wils. 275. Boydell vs. Drummond, 11 East. 142, 153. *210Hope vs. Atkins, 1 Price, 143. Greaves vs. Ashton, 3 Camp. 426. Rich vs. Jackson, 4 Bro. Ch. Cas. 514; and see Mr. Eden’s note, Ib. 6 Ves. jr. 334, n. (c) S. C. Parkhurst vs. Van Courtland, 1 John. Ch. Rep. 273, S. C.; on Appeal 14 Johns. Rep. 15. Gilpins vs. Consequa, 1 Peters, 85, 87. O’Hara vs. Hall, 4 Dall. 340. Wolf vs. Carethers, 3 Serg. & Rawle, 240. Wallace vs. Baker, 1 Binn. 610. Marshall vs. Sholt, Add. 361. Bruce vs. Barber, 3 Conn. Rep. 9. McCoy vs. Moss & Wenling, 5 Porter, 85.
All these authorities, and innumerable others, which are scattered broadcast throughout the books, show that a term agreed upon by parol cannot be added to a written conti act.
No principle of law has been more frequently the subject of consideration than this, before this Court; and foreseeing and duly appreciating the mischief that would ensue if it were abrogated or frittered away, we have, from the commencement of our organization, labored hard and perseveringly to preserve it inviolate.
The Court below did not err in striking out the defendant’s plea, and its judgment is therefore affirmed.